BARTCH, J.
In this case the plaintiff seeks, by virtue *444of the statute of eminent domain, to obtain the right to connect a flume with the defendant’s canal for 'the purpose of discharging certain water into it, after using the same in the operation of plaintiff’s power plant. At the trial the. court entered a decree granting the right to make such connection and to discharge the water into the canal. The defendant thereupon appealed.
In the first instance, the appellant insists that the court erred in overruling the defendant’s demurrer to' the complaint, because, as is urged, no cause of action was therein stated. This position is not sound. Without referring to the allegations of the complaint in detail, we are of the opinion that a cause of action is sufficiently stated, notwithstanding the contention by the appellant that the facts alleged are not sufficient to show an appropriation of the water for the purposes of the plaintiff’s power plant. That such appropriation was in fact made, and that the same is sufficient in law for those purposes, are matters which were decided in favor of the power company in the case of Salt Lake City v. Salt Lake City Water & Elec. Power Co., 24 Utah 249, 67 Pac. 672, and therefore we do not deem further discussion of this point herein important, except to refer to some of the testimony of the defendant showing an actual use of the water by the power company.
The witness Kelsey, who was the city engineer of Salt Lake City, and was familiar with the locus of the power plant, and with its flume connecting with the Jordan and Salt Lake canal, and with the canal of Salt Lake City, testified, among other things, as follows: “I was in the city’s'service when ■the connection was made. I Ruew that at one time the power company used the water through the powerhouse and delivered it into the city canal under some agreement between the city and the power company, and then that agreement was abrogated and the disconnection was made. I do nQt know *445bow long that use occurred. I never beard that there was -any special damage done to the city canal by the discharge of the city water during that time into it”
It thus appears that the water was not only diverted for the secondary use, but actually used for the purposes intended, and this with the defendant’s consent and agreement 1 It is therefore idle to insist, as has been done all through this litigation, that there was no appropriation for such use. Nor could the mere abrogation of that agreement 2 divest the power company of vested rights. Equally unsound is the insistence that the court erred in overruling appellant’s motion for a nonsuit, made after the plaintiff had rested its case. The motion was based 3 on the ground that it appears in evidence that the land sought to be condemned has already been appropriated to a public use; that it does not appear that the use to which it is now sought to be put is a more necessary public use; that the plaintiff has. failed in its proof to comply with subdivision 3, section 3591, Revised Statutes; and that it ap* pears. from the evidence submitted, and from the pleadings, that the land sought to be condemned belonged to the defendant and was appropriated by the defendant to a public use. The answer to this is that the object of this suit was not to condemn land belonging to the defendant city. Nor does the judgment herein condemn any of the city’s land. The land on which the flume was built did not belong to the city. The city owns but an easement over it for the purpose of its canal. Like the power company, the city is a mere licensee. The only thing within the controversy herein, and which was adjudged, was a right to mate a connection of the flume with the city’s canal, by virtue of subdivision 5, section 3590, Revised Statutes, which reads: “All rights of way for any and all purposes mentioned in section thirty-five hundred and eighty-eight, and any and all structures and improvements thereon, and the lands held or used in con-*446neetion therewith, shall be subject to- be connected with, Grossed, or intersected by any other right of way or improvement or structure thereon. They shall also' be subject to a limited use in common with the owner thereof, when necessary; but such uses of crossings, intersections and connections shall be made in the manner most compatible ith the greatest public benefit and the least private injury.”
Section 3588, here referred to, enumerates, among other things, ditches and flumes used to supply water for the operation of machinery, for the purpose of generating and transmitting electricity for power, light, and heat, as subjects in behalf of which the right of eminent domain may be exercised. That these provisions of the law are broad and comprehensive enough to include such cases as the one at bar we entertain no doubt. Evidently the Legislature intended, by enacting them, to provide a remedy for the removal, as far as possible, of all obstacles which would be a menace to industry, progress, and the upbuilding of the state, and this is in consonance with the spirit of our Constitution. At the time the motion was made the evidence clearly showed that the plaintiff had made out a prima facie case, and that it fell within the terms of the statute. The nonsuit was therefore properly denied.
It is further insisted that the court erred in its judgment for the reason that the Constitution, in section 6, article 11, inhibits the alienation, by a municipal corporation, of 4 any water rights acquired by it for the use or benefit of its inhabitants. This section of the Constitution has no application to a case like the one at bar. It was so< held in Salt Lake City v. Salt Lake City Water & Elec. Power Co., supra. We there, referring to the same section, said: “That provision of the fundamental law prohibits the leasing, selling, aliening, or disposing of waterworks, water rights, or sources of water supply by municipalities, and doubtless was also intended as an interdiction against the power of *447the Legislature to authorize muuicipalities to lease, sell, alien, •or dispose of such property; but there is nothing to indicate that it was the intention of the framers of the Constitution thereby to inhibit the acquisition of secondary water rights, •such as the one here under consideration. We, therefore, regard the constitutional provision above referred to as having no application to this case.”
The construction then given was impliedly adopted in this case when it was before us on the application for a writ of certiorari, and upon further consideration we have no disposition to change it.
Nor do we think, as contended by counsel for the appellant, that the court erred in .admitting in evidence the judgment and decree of Salt Lake City v. Salt Lake City 5 Water & Elec. Power Co., hereinbefore referred to, or in finding as a fact that'the power company had been adjudged to have the right to use that part of the water flowing in the river, the primary use of which is in Salt Lake City. That decision had been affirmed by this court, and whether or not the judgment was conclusive, a petition for rehearing then pending, it was, in our opinion, clearly admissible in this ease, as evidence tending to establish the matters therein recited. There are other questions presented, but they are not deemed of sufficient importance to require separate discussion.
We find no reversible error in the record. . The judgment is affirmed, with costs.
McCARTY, L, concurs.